Citation Nr: 1409660	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-16 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from June 1978 to December 1984.  He also reportedly had 141/2 years of additional service in the reserves until eventually being medically discharged.

He appealed to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at an October 2011 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

His claim of entitlement to service connection for a back disorder was previously denied on the merits in a May 1988 Board decision, and that decision is a final and binding determination based on the evidence then of record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1100 (2013) (providing that all Board decisions are final on the date stamped on the face of the decision).  The RO subsequently denied a petition to reopen the claim in a September 1995 rating decision, which the Veteran did not appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2013) (setting forth requirements and time limits for initiating and perfecting an appeal).  Consequently, that decision also is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2013).

However, since that September 1995 rating decision was issued, the Veteran has submitted additional service treatment records (STRs) in May 2008 pertaining to his hospitalization in October 1980 for a low back injury.  While an accident report describing the injury and a STR alluding to it were previously of record, it appears that the complete in-patient clinical records of his hospitalization for the injury were not previously in the file.  There is no indication that VA could not have obtained these records before, either because they did not exist or because he did not provide enough information to obtain them.  His unit information and location, as well as the accident report, may have provided sufficient information to locate the hospitalization records.  Thus, because relevant service department records have been received since the September 1995 rating decision, and because there is no indication that VA previously would have been unable to obtain them had it made efforts to that end, the claim must be reconsidered on its underlying merits, that is, without first having to have new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(c) (2013).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided by the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), which is now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

The claim requires further development before being decided on appeal, however, so the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A new VA medical nexus opinion is needed to assist in deciding this claim.  In the October 2010 VA examination report, the examiner opined that the Veteran's low back disorder was less likely than not related to his injury in service, in part, based on a finding that there was "no evidence of a chronic ongoing condition associated with [a] contusion to [the Veteran's] back in 1980."  However, the examiner did not address VA treatment records dated in November 1985 and March 1987 showing the Veteran reported experiencing chronic low back pain since the November 1980 back injury.  Rather, the earliest post-service evidence of back problems mentioned by the examiner is dated in June 1995.  It therefore is unclear to what extent the examiner may have relied on an erroneous assumption that there was no evidence of post-service back problems until 1995 in rendering the unfavorable opinion, as opposed to the examiner's other finding that the degenerative changes of the Veteran's lumbar spine were "consistent with his age."  Thus, a new opinion accounting for this earlier evidence of back problems more contemporaneous to and since the Veteran's service must be obtained. 

As well, efforts must be made to obtain additional VA and STRs that also may tend to support the claim. 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Make appropriate efforts to obtain all outstanding Army Reserve treatment records, including periodic examination reports dated from 1984 to 1998.

If these records cannot be obtained, then all efforts to secure them and any negative responses received must be documented in the claims folder.  The Veteran also must be notified of this fact, the steps taken to obtain these records, and provided an opportunity to submit them himself.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

2.  Also obtain and associate with the file the Veteran's complete VA treatment records from the Houston VA Medical Center (VAMC) dated from January 1995 to December 2006. 

If these records cannot be obtained, then all efforts to secure them and any negative responses received must be documented in the claims folder.  The Veteran also must be notified of this fact, the steps taken to obtain these records, and provided an opportunity to submit them himself.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).


3.  Upon receipt of all additional records, return the claims file to the VA clinician who examined the Veteran in October 2010 for a supplemental opinion.  If, for whatever reason, this examiner is unavailable, then have someone else who has the necessary qualifications provide this addendum opinion.  The entire claims file, including a complete copy of this REMAND, must be made available to the designated clinician prior to the examination for his review of the relevant medical history.  This clinician must note in the examination report that the evidence in the claims file has been reviewed, so considered.

After reviewing the file, including the October 2010 VA examination report, the designated clinician must render an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disorder is the result of his active military service - but not just considering his active duty (AD) service from June 1978 to December 1984, rather, also the additional 141/2 years of service in the reserves from 1984 to 1998, presumably on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

*Regarding that latter service in the reserves, on ACDUTRA basically refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist must perform each year.  It can also refer to the Reservist's initial period of training.  INACDUTRA basically refers to the twelve four-hour weekend drills that each Reservist must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

In rendering the supplemental opinion, the designated clinician must specifically consider the following evidence, in addition to all other pertinent evidence:
a) The November 1980 in-service back injury sustained from following off of a truck, for which the Veteran was hospitalized for two days with a diagnosis of a lumbar contusion. 
b) VA treatment records dated in November 1985 and March 1987 showing the Veteran's report of experiencing chronic low back pain since that earlier injury in service in 1980.
c) A November 1985 VA X-ray report of the lumbar spine that was negative.
d) A July 1985 periodic Army Reserve examination report reflecting a normal clinical evaluation of the spine. 
e) A December 2006 VA X-ray study showing degenerative changes of the lumbar spine and straightening/narrowing of L5-S1.  

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions. 


4.  Then, after completing any other development that may be warranted, readjudicate this claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


